47 F.3d 1177
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Darrin O'Neal REDIC, Defendant-Appellant.
No. 94-50116.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 15, 1995.*Decided Feb. 24, 1995.

Before:  SCHROEDER, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Darrin O'Neal Redic appeals his 151-month sentence following a guilty plea to bank robbery, in violation of 18 U.S.C. Sec. 2113(a).  Pursuant to Anders v. California, 386 U.S. 738 (1967), Redic's counsel filed a brief stating that he finds no meritorious issues for review, and a motion to withdraw as counsel of record.  We have jurisdiction under 28 U.S.C. Sec. 1291.  We grant counsel's motion and affirm.


3
Although Redic contends in his pro se supplemental brief that the district court erred in its determination of his criminal history score based upon the length of his prior state sentences, he concedes that our decision in United States v. Litteral, 910 F.2d 547, 552-53 (9th Cir.1990) precludes his argument.  Redic also claims that it was error to classify him as a career offender because he has an invalid prior state conviction.  This argument is foreclosed by Custis v. United States, 114 S.Ct. 1732, 1738-39 (1994), and United States v. Burrows, 36 F.3d 875, 884-85 (9th Cir.1994) (overruling United States v. Vea-Gonzales, 999 F.2d 1326 (9th Cir.1993)).


4
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses no further issues for review.  Counsel's motion to withdraw is GRANTED and the judgment is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3